Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/110,621 TRAPEZOIDAL RIB MOUNTING BRACKET WITH FLEXIBLE LEGS filed on 12/3/2020.  Claims 25-44 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 5/26/2022 and 1/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10859292 and 10443896. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all drawn to a trapezoidal rib and an upper wall and a first bracket and a second bracket and a first and second leg with a rib extending from a sidewall  and an aperture on the top of a planar surface of a bracket with a rib receptacle and an open space between the lower surface of the upper wall of the bracket and the first and second sidewalls.  


Allowable Subject Matter
Claims 25-44 are allowed. 

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        6/2/22